Russell, C. J.
The plaintiff in error was jointly indicted with one Robert (or Murray) Taylor for the offense of murder. Taylor did the actual killing by shooting the deceased to death, and the guilt of the plaintiff in error depends upon whether he participated in the crime by aiding and abetting Taylor in the commission of the crime. Mere presence at the time and place that a crime is committed is, of course, wholly insufficient of itself to evidence participation in the criminal intent. In the present case the evidence of the participation of the plaintiff in error in the killing of To-bridge, the deceased, is in conflict. However, there are circum*767stances (such as the fact that the plaintiff in error falsely stated his name, forced his way into the house, made no request for a match, searched for the deceased after having been told he was not at home, and disclosed his whereabouts to Taylor, who immediately shot the deceased to death) which authorized the jury to find that the plaintiff in error, even in the absence of evidence of a previous plot, aided and abetted the actual murderer in accomplishing his intent. The charge of the trial judge was notably clear and absolutely fair to the accused, and stressed most favorably to him the rule of law as to circumstantial evidence; and though there is no evidence of a previous conspiracy, and though the evidence is not as satisfactory as if there had been proof of a previous conspiracy, the judgment of the trial judge approving the verdict of the jury cannot be disturbed; for there was no error of law in the trial, nor indeed any complaint upon that ground.

Judgment affirmed.


All the Justices concur.